Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 


a)  Independent Claim 1 is very close to Nakamura  et al. (US 2018/0128635), Nakamura  et al. (US 2018/0128634) . However,  the features “storing, before execution of the detected branching time event, a current state of the initial simulation session as a parent graph node; and executing, by the AD simulation system, a separate branched simulation session starting from the stored current state of the initial simulation using a first variation of the plurality of the discrete variations for the parameter of the branching time event..” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

    b)  Independent Claim 11 is very close to Nakamura  et al. (US 2018/0128635), Nakamura  et al. (US 2018/0128634) . However,  the features “storing, by the AD simulation system, before execution of the detected branching time event, a current state of  prior art teachings.

c)  Independent Claim 19 is very close to Nakamura  et al. (US 2018/0128635), Nakamura  et al. (US 2018/0128634) . However,  the features “ 4storing, by the AD simulation system, before execution of the detected branching time event, a current state of the current simulation session as a graph node linked with the obtained simulation state; determining, by the AD simulation system, a next simulation state from which to execute a further simulation session; obtaining, by the AD simulation system, the simulation state at the determined graph node, the simulation state including a branching time event with a plurality of variations of a parameter; executing, by the AD simulation system, a further simulation session from the determined simulation state using a selected parameter variation.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.



Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194